OFFICEOFTHEA’ITORNEY             GENERALOFTEXAS
                            AUSTIN




Hon. Buliro       8Qud
Cwntf    At tornq
Fr*euono     collnty
Fairiiold,Tetrr
Dear BIti:



                und to aak.e wres
                urfiainal
                        procesr



                                              r8 leEallyret


We are in reoe

                                     hdre lartul mthor-
                                     4 a l p ea o e
                                                  o fiio er
                                     oonstablo'rpreolaot,
                                     in without hulng

                         8 oonrtable haw the lm&~
                         t eorponrationfrea ptitaw.
                         trollingand anroroiagtb*

                    an the Coamls6lonerr
                                       Court lo&-
                    lr a tf
                          rhuifftr llary at ~wbatever
      tx,n*        lnd oolleotBin ?**a'?"
Eon. Renfro Speed,page 8

t0llow*    1

           gJustloe Prsoinot Nuubir Three In Frsr-
     rtonr County Ia   l mual  oration but hr  iire
    beer twoma   looatrb in the preoinot. Tha
    preolnotloin8 l oounty In whloh beer la n&
    lrgallred, therrrore there are aany p8opla
     of   all    klndr   that   irruuent there bsrr   t8tern8.
    Coaaepuently, theae beer tavcrxw are In need
    of eooaetantpatrollIngby pea08 ofrioera.
    The 8heritf48 drpartaent ha8 too &IA&U roree
    to perioxm tha other butler at tbo oftlee aa4
    to petrol th88o beer taroror at all aeede4
    tlXLB0. The oonBtablo or 8db pr8oInot numbeu
    three dose not ptrol the80 tarrrneend ha8
    been lmo a tlntl.rUy inaotifo ae oon8kbla,
     Aooordlngl~, theae f1.n beer tusrar haro om-
     plowed 8 aO!iBtSblOof another4nb 4lfferant
    preoinotIn Freertonrijounty      to attend the80
    beer  terornr   and there aatorao~law  and order,
    and them tavern8p&y thl8 maplofedlol?strble
    a weekly oomp8nBatlorr.    Tslr onetable fron
    anotherpreolnotlployed by the beer tarernr
    maker   lrra8tr oi ofSeder    against  the law,
    ill.88  rcmplalntra&n89     them and oolleotr   &ia
    ooste In ease@ of oonrlotlon8, all In the 8am
    manner SB lf ho ware in hl8 ewn preeinot.
            eIt has baur proparrod  that in thr arc&t
     It IB held that a oonrtablodo@8 not hare au-
     thorityt0 patrol mb l5r0r08 the low In a
     preoinot other thaa hi8 om, than l deputy 8her-
     Iii be lpFoIatd for the purporr       of patrollln&
     r&Id beer taverna awl that the Coami88~oaer8
     court set this deputy 8herIfF8 88law 8b
     ~Qrhatster    frer he lun8 ob mlleot8~~ fro+
     stone County     ha8 a QOQulntiOn Or OTQ t-n
     thouBan peoplemib **lade8 are paib to 2I
     lounty    0rrioialr elldtholr drgutIer.*
            Artlelo8wB. R.C.&, lotd, provlderr
               The qualifiedtoter8OS aaeh justlee
     p r eo lno
              at fr8oh gsnoral   @leeUan  lhall *loot
Eon. RenfrotIpsed,
                 page 8

    a ronatmbloSor mob preolnot                  for a term of
    tU0 puBea
       ktiBl0  6685, &&8.,   l*eb, ~OBO~ibBS                              th.
6utIeB o? a ronatable Ia urnem   88 ?ollonr

           .Raoh oonBtable shall lxeoute lndrharn
    8OOOrdi~          t0 1BW 8n      prOOOBB, WUrMtB                8Ud
    preoeptr to him dlrooted and dalIroroQ by
    any lawPa ofiloer, attend upon til jurtloe
    oourtr he14 in him preoinotud perform all
    much         other 4utIeB am 5ay be rewire4                OS him
    bt law,”
           Art101* 4889, &C.B.,            19&S, related to hlr~ur-
iBdiOtiOll*~

      =hex'yoonatablrq    lXeOutBUy ~rOOeB8
    oltilor OrWMl,  thrOughOUt hi8 eOui&y ad
    r~Beuhero         68   w     be PrOTided    iOr     ill   the    m@
    of OrImInU booeburo,                 or other law.”
      Turning to the “ma. of CrIBIml proeeaure”,
m find a d~?inItIon of Veaoe Ot?Iaerra la ArtId.
86, Vunont8          Amot8tod      CrLoinU     Btatute@:
        ‘The iollouiry'aro‘peboo  OtfIaerB*: BM
     ~huIti @nd hi8 dOpUti88, oonstablo,the
    ~rurh811  or polioearn of an inoorporated tmn
        or oltr,     the 0ii10*ra, non-~OSiiSBiOnrd  or-
        tIasr8     an& private8 o? the St8te Rantser for00
        and any other private            p u B On
                                     8peoial~ ppoin&-               l
        04 to lxooutr erinlaalpr00e88.a  (Under8oorI~
        ourr).
           ml010
               57, cod0 or ~rittiml pr00rdt~  ~0.
TidBB      "It Is the duty Of erav psaae 0triger to
          that
prcesne the peaor rithin &fig fur!
roaring OurBr      -
           Art101*     Ul8, cob* of G?lmiaalProauluro,and=
Title     5, “UTeBt,           Oodbrwt      and ball*         ~OridU:

            *A psaoe o?fIo*r        or uy      other porroo ry,
Eon. Rmifro Speed, page 4
         withoutwarzaat, arrest an       offender  when t&o
         Ot?O5B SiB lo mmittea
                            1 5hi8        QP SB B 5Oe
                                                    Or With in
         hi8 Tie*, ii the 0ffe50.   iB    054 olaased4 8 l
         felony,or am an tOf?Ba~o    against the pub110
         po.08’“.

         Artlolaf!!!?lr8lete8to a 'V4rraatof arrest*      8nU
~TOTidSB   thst Buoh a uBXr8nt:
         *IBBUS~  by any oountf or dirtrIOtolerk,
      or by any asgilrtrak(etcrept  oount? OO.-~P~~BB~O~-
         ere or ood88Ioaer8   oourt, marore or reoordsr8
      Of an InOOrjtOrated  Oitr Or tOmI), Shall Oxtend
      to any part of the 8tstejand 8ny peaoe ofiloer
      to nhom Said rarrsntiB direoted, or Into who84
      hand8 the eeme ham been trsneferred,BhaU be
      ;uzhm;ga to exeoutethe acme In any oounty In
                 .a
          It he8 bmaa held in E.EI?SOXT. STATE,49 S.W. @a)
465 that Art1010tf!sluthorlzl~ the 8h4rl??to BUTT wa1c
.+aat outalde him 4ount.J  doer not lxt6nd hIr lutborltyto
arrestwithouta warrant outsidethe oountf, and that a
8h4riffad a0putfmklng an lrrert nnd 804r0hlngan auto-
mOb1.b outsidethe oouatf wIthouta warrant 8t65a In the
name relation    t0 Boaroham griTat   oitineaB.

          In opinion80. O-la400r ttilraeportmentto       the
Eon. H.A. iiOdgC8, countyAuditoro? w1111Bmr0nCOunty,
Qeorj@OWn, by Hon. UOyd hBt~L&            ~BiBt’Ult Attorney
Ocneraf.,   It rem held thtt a OOnBtabk ha8 the authorIt
to lxeoutea warrant of arrest not on17 In etsq        preolnot
within him oounty,but a6 well in 8n7 oounty In the'etate,
and I~~*ntltledto the fee@ and mileageSIrOTiaBd by law
thenror.
          Thlr departmentham thus ~a4Brb 4??irmatiT4ly     upon
th8 authority of a oonstableto lxeoute a nrr8nt of ar-
mBt   OUtBide   hi8 QlWlnOt. The QUSBtiO5 18 BOW V&Other
or not he her the lUthOPIty to mab an lrrset outside him
preolngtbut withinthe oountfwithout 4 warrent.
           hrtlolo6889, eupra authoritem a oomttcblr to ox+
~2       any prooeae,olril or,OrImlnalt~u@Wt     hi8 OOuntJ,
     .
           ArtiolB 56 of thr crimiti OOdO liBt8 b OOnBtabh
am   a   %eaoe otrIo4P and Art1010818 lmPOWtrrB a Pea00 Of-

mitt44 ill hi8 ~rcBNO0.   It iB tN8   that RrtiOl.        37,    NW.,
ltetttB that it lo the duty O? sT4X’y p4.00 dffiO4r
to preservetho poaoo wlthln  his &rlsdlotlon,  but thls
oannotbs inteqmted w ~rohlblting8 sonstsblrrakisg
an arrestwlthouta warrant outsidehis precinct but
ulthlnhim sounty ubsnths offsnssis oomlttod bsfors
his 4yos* bti018 116or th8 cdithta ~060, NQP~, OUI
bo oonstruedas iapllsdlfoonferriagupon s oonstablo
ths suthorltjrto make an srrestwithin him OII~oountq
whoa thsrs 18 Is@ jsstif'iostion  tar suoh arrost.




        The most dlroot suthorlt~sustalalngour posl-
tlon that wo harm beon sbls to find 18 IMBUFUff. DURLIA&
66 S.W. 118, 11%wbloh the roasmnlnng Or ths 8uphms Court
la answer to oertiilsapwstlons OS the lornr court 18
spplloablsto tho preaont situatlon~ b thla oaso it
was hsla that 8 llty mushall  rsy make lr40t0  in tb
oowty.   wo quota iron?the 4oolslonss rollas:
           -Slnoetho jurisdlotlon  of tho tarshsllis
      amsun& br that of tho shsrliiis tho.pretsa-
      tton sna su~prssslono r lrims and rrrsstor of-
      r0ndus agalwt the laws OS tho stata, it must
      bs ooextonsltoulthths lidits of tho oounty.
      The purposeoi tha loglslatum to oxtend ths
      jurlsUlstlon  of tho marshsllbsyoml tho limits
      of ths town, and msko it ooortsaslvswith that
      of the sherifflntho mattor of arrests,is
      further ltldsno~dby tho faot that a ruarrant
      Of arrest'may bo ait0oteato hlm, and suoh
      warrant he ray sxoouta anpimn    ln the oounty,
      whorsasall 01~11 pmsess, unlsss othenlss
      spsolsll~pr0rid0aby lslr,must bs dh0t0a to
      tho *ahorifror sny sonstabls*.~
          wo han boon sbls to find two priMou8 oplnioss
ot tho Attorwy  thnusl~s Dopartmont  under prior adain-
istrationsrelatilyl ta this qusmtlonalthoughsuthorttlss
lm   not   0it0a.
        On Mar 81, lQS1, Eon. hormtt F. Johnron, AB-
slstaatAttorney~aorsl, ln an oplnlori  to Eon. 8.0.
Bmnett, County Attorney, DUWS,  Tata8, statsdt
            Vho puestlon o? 8 ooastablo*ssuthorlt~
      to  aaks urosts  without8 rarrsnt 1s well oov-
      0-a   in vour brim?, snd 2 ooaeur dth ymt in
      tho  oonolusloathet tb ooastablohas the rl&ht
      to make arrests   throughout tho oouaty, the ssas
      mmtho sherl??.*
          Eon. 8.1. Oray, AsSlstsntAttorns~ tJ~aeral,
                                                    on
Ootobor  15, lQS8,wrote Shrri??Tom Abel, LubbookCoun-
ty,   Lubbock,?ems, to thm ltfoott
            u + *    l     JOU sro nspsotfully          8ari80a    that
      this &OpUtJUWt          ha8 h4F4tOiOrS ZWtd4md              Opin-
      ions uhleh la stfeot oar- with lt tho right o?
      8 aoastablo to make sn arrest out of his pro-
      olnet.  You are oorrsot ia your statiagthst l&a
      shsll&~o       the right to servo *nf o1rS.Lpaper
      or execute     a warrant in tho roux&r.  Xt follows
      that ltthls      be true that ho shsll llkswlso
      hare mar@ authority to          MI&O an    UMst        ia say
      part oi the lounty.w
        We rlsh to’oall attentionto tho ?olm    pq
#graphfrmm ~eras Psaos Ot?lOSr'SYan~al” by BlUWhot,
nif~0nb~~       aa   Am0iat

            *ho oonstablo, llko thq shd.?f, 1s UI o?-
      tloer noognhb     by ths ststutsso? Toras, snd
      is 00n08mra   only with tho sdmlnlstratlon or tho
      law es 8 minlstsrlaloftteer.    The terrltorlsl
      jorlsUlotloe  o? the oonstebla srtends, llks that
      of the sherltf,tc,the wholo Mwnt~, Although
      ho la 8~10oal QWOO ofrloer, snb ho 1s also on-
      tltlodto malt4arrests with S warmnt bayon&
      tz? llmltsa? his SouatT,tuot as 18 tho sher-
           .*
         In oamwu to                     it 18 our
                       ur rlrst q?ISstloa,
opinionthat a ooastab@ ray lsw?ullym&s sn arrest la
8 pI%dnof OS the OOwty OthW than his own WithOUt   8
Hon. Bmrrm spssa, page T

warrant when ho would othrzwlssbo suthorlud by law ts
make tha arrest under tho CriolMl Cod0 of Proodun;
and thet ulill4it is his primaryduty uadsr Art101087,
code 0s crlmlnalProoeburr,Yernoa~s hnotat4d    criminal
Stshtes, to prmser?g tho pot100 wlthla his proofnot,
still his jurls6lotloais soortsnslro.&th the llmlts
0s tho oount~.
                      rraplla+mobg cm opinionon tho su-
         wo r sr r a la
thorltyoi a oonstablo %o patrol and polloo ar l p o a o o
oftloar the tbrrltory   of another sonstablo~spreolaot*
beoausoof the generalsnb all-ombraolng    soaps o? tho
rords wpatrolsad.pollooa~ Ws dosm it sdrlsablsto rulo
oalf upon tho suthorlt7of tho ooasteblsto do owtmln
a 0tmt0
      l0t8.
        Tour seooadquostlonarks uhotheror no% a ooa-
stebleher the logel right to 8caeptoompoasatioofropl
geltatssour~bs for pstrolllagsad lar4rolngths lmv.
         in   0pftd0tt   x0.    0-m   a0partmetit
                                      0f this     t0 ~0th
~dgar~P?oll,Couatf Attoraot,OuadslupsCoaatr,6sgula,
Texes,br Hon. Ardoll Wllllems,Assistant   AttOrwf   Oaa-
oral, it WEB hold that I a0ptf sherlrrwho pros4no4
the poser at a publlo oolrbretloasnd dsaco would bo
80tkrg ulthlaths 800~ 0t hi8 0rri0ialduty 8n4 rotid
not be latltlo6to reo4lrr   lztra oompoasatlon from tho
oouat7or imm third porums, a dlfroroat,or a greater
or leos oompoasetlonfor hi8 Orfield 60~~1048than
that rhioh hsd bean ~resorlbod by 1.h~~
          Zt 1s our opinionthat a oonsteblronly has tho
logal right to soaopt oonpsnsatloapresorlbadfor him by
ler sa& thet ha may not lsgallyaoaopt 0 lasatloafrom
grltatoso~~os tor pat.roIllpg  pnd p4rfoa    hls ad88
0s lnforolag the law.
         Turning    to   your    third quo$lda, tho   maxbun   8n-
~UU~~~OW~OM     to a0putr ofrloors*re air0 rid br
          68 T&x. JOB. Meg Art10106006, Yuaoa*s Anno-
tated Civil StatUt(ll. ~'
         -is utlolo -a     8~~17 to a0putt 8horlrfs~
Xt provLdo8 that the Ooaud88lwUS' 00Utt shall fir Uu
Hcm Xonfro 8psob,PagO 6


oompeasatloa to be paid thOm*
        '1. In oountloshadng 8 populatl0n0s
     two&y-flto thourand (I!b,OOO) or lrms lnhablt-
     ants, tlrat assi8tcnt or ohlef a0 uty not to
     lroeed llght4sn hundred ($1690.00s dollars per
     snnum;other assistants,deputiesor olerks
     not    to    0~044b          rirt44n hundrd          ((ia00.00)       a0i-
     lars pu            annua oaoh.'
           xn oouatios ahuo                  oounty orrious          arm oompoa-
sated os a salarybasis under Gsotloa5, ArtlolsSol&,
Vunoa*s Annotct4dclrii t3tatut48,r448 and aommisslonr
oollaoted for 0rri0ialmenfoe ahsllbe a0p08itObla th0
O?rloer*s8alaa-y Fun&
           6eotlon           6 of Art1010SSl80 prod&oat
        *IO all oaoos tin tho oodssloaors~
     OOU&   shall harm aotonalwd that Oountf off;-
     oers or proofnot o??loers in such oountf shall
     be oompeasatedfor their S4rvior8  by the pmp
                               aolthertho a t& oor
     mea otfsn annual la la r y,
     Tana        nor        any   oounty shall be         ohargea       with   or
     psy to sny o? th0 orrlo0rsso ampoasatod, sny
     roe or oomlsslon for the performonooof any
     or sll o? the dutlosof tholr o??lOorbut suoh
     offloors shall rooelva said salary ln llou of
     sll other S448, oo5ml6sloas or oomp0asatloa
     wi&hatpr    ypuLd otherwlsobo luth o r isotob n-

       Xt rollowsthat 8 *ssl~    ootit ray not oom-
                                        a, ths others
pOamto oao or its o??loer@on a SO8 bar I:
on a 8alq         bad8.

           ft 18 eitr~oplnioa                that la lountles&hors sslsr-
   l4
1 08       paid        t0    au    OOUItty    Or?iOftLb        82~6 thSh     dOPUtfO8,
ths ooamilsslonOrs~oourt is prohibiteduador Art1010
69U0, Vernon**AaaotateaClril statut4s,    frQm fixing
tho 0oaponPatloa a? 8 sp4olal a0puty shorirf~s salaq
a t wh a ter er h s lUM              4 nd oolloots        la    r0085
                                                                     72



Xna.   amafm   sp00a,   pw   m



           Truatlng     that wo haro fully snswenh your
three lnqulrles,wa M
                                    rours very truly
                                  ATTOBNBT OXIEBAL OF BXA8


                                           I :-\c Qs-44
                                       9     Dlok    Stout
                                                 Asrlstsnt




                                                             APPROVED
                                                               OPlNlON
                                                             COMMrrrcE

                                                             0
                                                             4g?